            Case 5:20-cv-00164-gwc Document 12 Filed 02/11/21 Page 1 of 1

                                                         U.S. DI S I fl !Ci CO UR T
                                                        Dl STH! CT O VERM OHT
                             UNITED STATES DISTRJCT COURT        ;::-i;_[O
                                          FOR THE                    202'1 FEn0 11   pq    2· 53
                                    DISTRJCT OF VERMONT                              '   r, ·
PRODEGE, LLC and MYPOINTS.COM,                    )
LLC,                                              )
                                                  )
       Plaintiffs,                                )
                                                  )
       V.                                         )              Case No. 5:20-cv-164
                                                  )
RANDY SOUTHWICK-DREW and DOES                     )
1 through 10,                                     )
                                                  )
       Defendants.

                                              ORDER
       On reflection, the comi withdraws the default judgment at this time without prejudice to

its renewal following additional service of process. The information available to the comi from

plaintiffs counsel is that defendant Southwick-Drew is located in a foreign country (the

Philippines). Service on an individual in a foreign country is governed by F.R.Civ.P. 4(f) which

provides means such as service through the Hague Convention. These means do not include

service "following state law" which is available for individuals within a judicial district.

       If the comi misunderstands the circumstances, a memo from plaintiffs counsel will be

welcome. But in the meantime, the default judgment is withdrawn.

       Dated at Rutland, in the District of Vermont, this 11 th day of February, 2021.



                                                              Geoffrey W. Crawford, Judge
                                                              United States District Comi
